Citation Nr: 0823231	
Decision Date: 07/14/08    Archive Date: 07/23/08	

DOCKET NO.  05-08 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbar disc disease, 
initially evaluated as 10 percent disabling prior to January 
16, 2008, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1982, and from January 2003 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for 
lumbar disc disease with sciatica and rated it as 10 percent 
disabling, effective January 24, 2004.  

In November 2007, the Board remanded the matter for 
additional development.  After completing the requested 
development, in a January 2008 decision by the Appeals 
Management Center in Washington, D.C., the 10 percent rating 
was increased to 20 percent, effective January 16, 2008.  
Thus, the issues before the Board are as listed on the title 
page, and the case is now, once more, before the Board for 
appellate review.  


FINDINGS OF FACT

1.  Prior to January 16, 2008, the veteran's service-
connected lumbar disc disease was characterized by forward 
flexion to 70 degrees, with extension no less than 15 
degrees, and right and left lateral bending no less than 30 
degrees, accompanied by pain, but with no evidence of 
incapacitating episodes.  

2.  The veteran's service-connected lumbar disc disease is 
presently characterized by forward flexion (active and 
passive) to 50 degrees, with extension (active and passive) 
to 10 degrees, right lateral bending (active and passive) to 
10 degrees, left lateral bending (active and passive) to 20 
degrees, and right and left rotation (active and passive) to 
25 degrees, accompanied by pain, but with no evidence of 
clinically documented incapacitating episodes, muscle spasm, 
or bowel/bladder impairment.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected lumbar disc disease prior to January 
16, 2008 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a and Part 4, Diagnostic Code (Code) 5243 
(2007).

2.  The criteria for a current evaluation in excess of 20 
percent for service-connected lumbar disc disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a 
and Part 4, Code 5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in July 2007; as well as 
service treatment records, and numerous VA treatment records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks an increased evaluation for 
service-connected lumbar disc disease.  In that regard, 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the working movements of the body with 
normal excursion, strength, coordination, and endurance.  The 
functional loss may be due to the absence of part or all of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part which becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 4 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, as noted above, in April 2004, the RO 
granted service connection (and a 10 percent evaluation) for 
lumbar disc disease.  The veteran voiced his disagreement 
with that decision and appealed.  In relevant part, in a 
subsequent rating decision of January 2008, the RO granted a 
20 percent evaluation for the veteran's service-connected 
lumbar disc disease, effective from January 16, 2008, the 
date of a VA medical examination.  

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted where there is evidence of forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or a combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or evidence of vertebral body 
fracture with loss of 50 percent or more of the height.  A 10 
percent evaluation is similarly warranted where there is 
evidence of incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months, with an incapacitating episode defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
which requires bed rest prescribed by a physician and 
treatment by a physician.  

A 20 percent evaluation, under those same regulations, 
requires evidence of forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reverse lordosis, 
or abnormal kyphosis.  In the alternative, a 20 percent 
evaluation may be awarded where there is evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the previous 12-month 
period.

Finally, a 40 percent evaluation is for application where 
there is evidence of favorable ankylosis of the entire 
thoracolumbar spine, or in the alternative, incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the previous 12-month period.  Any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, is to be 
evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a and Part 4, Code 5243 (2007).

As a preliminary matter, the Board notes that the veteran is 
currently in receipt of a separate 10 percent evaluation for 
sciatica (also described as left L5 radiculopathy associated 
with lumbar disc disease), the evaluation of which is not 
currently at issue.

At the time of a VA orthopedic examination in March 2004, the 
veteran stated that, while he currently utilized no assistive 
devices, his daily activities were somewhat impacted by his 
inability to lift more than 30 pounds, mow his lawn, ride his 
motorcycle, or go scuba diving.  Occupational activities were 
impacted by the veteran's inability to run and by difficulty 
in restraining violent people (in his capacity as a 
correctional officer).  Significantly, the veteran had never 
been instructed by any physician to stay in bed.  

On physical examination, the veteran walked well on a flat 
surface, and was able, though with some difficulty, to get up 
on his toes, in particular on the left foot.  According to 
the examiner, the veteran walked well on his heels.  Range of 
motion measurement showed forward flexion to 70 degrees, with 
extension to 30 degrees, lateral bending to the left of 30 
degrees, and lateral bending to the right of 35 degrees.  
Straight leg raising was to 70 degrees on the left, and to 80 
degrees on the right, with pain associated with the last 10 
degrees of motion on both sides.  Noted at the time of 
examination was that additional loss of motion as a result of 
fatigue, weakness, or lack of endurance could not be 
determined without resort to speculation.  

On subsequent VA orthopedic examination in September 2006, it 
was noted that the veteran's claims folder was available, and 
had been reviewed.  When questioned, the veteran complained 
of pain in his lower back "all the time," as opposed to in a 
"flare-up fashion."  Also noted were problems with numbness 
in the left leg, but with no effect on walking.  
Significantly, at the time of examination, the veteran did 
not utilize a brace or any other assistive device for his low 
back disability.  Nor was there evidence of incapacitating 
episodes over the course of the past 12-month period.  

On physical examination, the veteran's lumbar spine showed 
evidence of mild tenderness and spasm.  Range of motion 
measurements showed forward flexion to 70 degrees, with pain 
at 60 degrees.  Extension was to 15 degrees, with pain at 15 
degrees, while lateral flexion was to 30 degrees bilaterally.  
Rotation of the lumbar spine was to 25 degrees bilaterally, 
with the veteran complaining of pain at the maximum range of 
motion.  Significantly, at the time of examination, the 
veteran's gait was described as unremarkable.  No additional 
loss of motion due to pain, fatigue, weakness, lack of 
endurance or following repetitive use was noted.

During the course of VA outpatient treatment in late July 
2007, it was noted that the veteran was being seen for 
complaints of pain following a fall the previous day.  
Apparently, the veteran had been changing a light bulb on a 
ladder, and fell, resulting in pain in his back.  Shortly 
thereafter, it was noted that the veteran had recently fallen 
from a ladder approximately 3 feet off the ground, striking 
his head.  Significantly, the veteran voiced no complaints of 
pain other than a headache.  Moreover, on musculoskeletal 
evaluation, the veteran denied any pain, and was able to move 
all of his extremities at baseline.  

At the time of a recent VA orthopedic examination in January 
2008, it was noted that both the veteran's claims folder and 
medical records were available, and had been reviewed.  When 
questioned, the veteran denied any history of hospitalization 
or surgery for his low back problems, and similarly denied 
any problems with urinary or fecal incontinence.  When 
questioned regarding "incapacitating episodes" related to his 
low back disability, the veteran stated that, over the course 
of the past 12 months, he had found it necessary to "lay 
down" for 2 to 3 hours approximately 2 to 3 times.  The 
veteran ambulated with the assistance of a cane, and by his 
own admission, was unable to walk more than 2,500 feet.  
However, the veteran did not utilize his cane when at work.

On physical examination, the veteran complained of pain, 
guarding, and tenderness in his lower back.  However, there 
was no evidence of any spasm, atrophy, or weakness of the 
thoracolumbar spine.  The veteran's posture was normal, as 
was his gait.  Range of motion measurements of the 
thoracolumbar spine showed forward flexion (active and 
passive) to 50 degrees, with extension (active and passive) 
to 10 degrees, right lateral bending (active and passive) to 
10 degrees, left lateral bending (active and passive) to 20 
degrees, and right and left rotation (active and passive) to 
25 degrees, all accompanied by pain.  Significantly, there 
was no evidence of any lumbar spasm at the midspinous process 
during range of motion measurements.  

Regarding the veteran's occupational history, it was noted 
that he had been employed as a detention officer for the past 
8 years, and during the previous 12-month period, had lost no 
time from work.  According to the examiner, the veteran's 
functional impairment was moderately severe based on his 
subjective complaints of flare-ups.  Although the veteran's 
range of motion was limited due to guarding, the examiner was 
not impressed with the veteran's limitations, inasmuch as he 
was able to bend down to tie his shoes.  Significantly, the 
veteran reportedly worked in a supervisory capacity at a 
local correctional facility, where he reported no functional 
loss resulting in any days missed from work.  

As regards the conflicting clinical findings on VA orthopedic 
examinations in March 2004 and September 2006, and on VA 
outpatient treatment later in 2007, the examiner indicated 
that he was unable to resolve the conflict without resorting 
to speculation.  Inasmuch as examination findings in 2004 and 
2006 were very similar with regard to range and/or limitation 
of motion, the examiner was of the opinion that the veteran's 
primary care physician in 2007 may not have used a 
goniometer.  This was particularly the case given the fact 
that the examiner's findings of forward flexion less than 5 
degrees, with extension to only zero degrees, implied almost 
an ankylosed spine.  Significantly, current clinical findings 
did not concur with that measurement.  Moreover, the 
veteran's primary care physician had incidentally recorded 
range of motion measurements for his lumbar spine based on 
the veteran's own request.  According to the VA examiner, the 
veteran's fall from a 3-foot ladder in 2007 might explain his 
limited range of motion during the August 2007 outpatient 
examination.  Given that the veteran began using a cane only 
after his fall in July 2007, and the fact that he did not use 
that cane when working, the examiner was of the opinion that 
the veteran's ability to walk or move was "not severely 
impaired."  

Based on the aforementioned, it is clear that the 10 percent 
evaluation in effect for the veteran's service-connected 
lumbar disc disease prior to January 16, 2008 is appropriate, 
and that an increased rating is not warranted.  As noted 
above, prior to that date, the veteran exhibited forward 
flexion of the thoracolumbar spine to 70 degrees.  While some 
pain was obviously present, that pain did not result in any 
abnormal gait or abnormal spinal contour.  Not until the time 
of the aforementioned VA orthopedic examination in January 
2008 was there present a limitation of forward flexion of the 
veteran's thoracolumbar spine sufficient to warrant the 
assignment of a 20 percent evaluation.  Moreover, at no time 
has the veteran been shown to suffer from ankylosis of his 
entire thoracolumbar spine, and/or incapacitating episodes of 
a frequency sufficient to warrant the assignment of a 40 
percent evaluation.  Under the circumstances, an evaluation 
in excess of 10 percent for the veteran's service-connected 
lumbar disc disease prior to January 16, 2008, as well as a 
current evaluation in excess of 20 percent for that same 
disability, must be denied.

In reaching this determination, the Board has given due 
consideration to the fact that, during the course of VA 
outpatient treatment in 2007, the veteran exhibited what 
might best be described as a marked decrease in range of 
motion when compared to previous VA examinations in March 
2004 and September 2006.  However, as noted above, in the 
opinion of a VA examiner in January 2008, resolution of those 
conflicting findings could not be accomplished without 
resorting to speculation.  Significantly, that examiner was 
of the opinion that the limitation of motion shown during the 
course of outpatient treatment in 2007 implied "an almost 
ankylosed spine," a disability from which the veteran clearly 
did not suffer.  Other explanations offered for the 
dramatically reduced range of motion were that the veteran 
had recently suffered a fall from a ladder, and that the 
measurements in question might, in fact, have been taken 
without using a goniometer.  In any case, the examiner was of 
the opinion that, inasmuch as the veteran did not find it 
necessary to use his cane while working, he was clearly "not 
severely impaired."  

Accordingly, the evidence preponderates against the veteran's 
claim and is not in equipoise.  The staged ratings already in 
effect are appropriate.  The appeal is denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).    

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in February 2004, April 2005, and 
March 2006, as well as in May and December 2007.  As to 
informing the veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him that 
it had a duty to obtain any records held by any federal 
agency.  It also informed him, that on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

In addition, in those letters, VA informed the veteran that, 
in order to substantiate his claim for an increased rating, 
he needed to show that his service-connected disability had 
undergone an increase in severity.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial in that it did not affect the essential 
fairness of the adjudicatory process.  The March 2006 and May 
2007 letters provided the veteran with notice of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection and his claim was readjudicated 
in the January 2008 Supplemental Statement of the Case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In 
point of fact, based on a review of the entire file, it is 
clear that the veteran had a full understanding and/or actual 
knowledge of the elements required to prevail in his claim.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In any event, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2007).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
veteran's service medical records, as well as VA treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

An initial evaluation in excess of 10 percent for service-
connected lumbar disc disease prior to January 16, 2008 is 
denied.

A current evaluation in excess of 20 percent for service-
connected lumbar disc disease is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


